DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-10, drawn to a thermoelectric sensor.
Group II, claim 11, drawn to an air filtration apparatus.
Group III, claims 12-20, drawn to a method.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:


Chen discloses a thermoelectric sensing element(108) ([0025] and figures 5-8) comprising: a first insulating thermal conductive plate (108f) and a second insulating  thermal conductive  plate  (108g)  (see  paragraph  [0030]  and  figures   5,  6);  a  thermoelectric  sensing element (108) supported by the first insulating thermal conductive plate (108f) and the  second insulating thermal conductive plate (108g) and located  between  the  first  insulating  thermal conductive plate (108f) and the  
Chen does not disclose a  first  set  being  disposed at a first region of  a  substrate,  and  a  second  set  being  disposed  at  a  second  region  of  the substrate; and a through  electrode  extending  through  the substrate  and having  a first end  connecting  to  a  proximal  end  of  the  first  set  of  thermoelectric  elements  on  a  first major  surface  of the  substrate  and  a  second  end  connecting  to  the  proximal  end  of the  second set of thermoelectric elements on the second major surface  of  the  substrate.
Nakajima discloses a thermoelectric conversion  element  (2) arranged  between  a first  electrode   (3)  in  a  first  substrate   (11)  and  a  second  electrode  (4)  in  a  second  substrate (12), wherein a connection section (5) electrically connects the first  electrode  (3)  electrically connected to the 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the device of Chen such that a  first  set  is  disposed at a first region of  a  substrate,  and  a  second  set  is  disposed  at  a  second  region  of  the substrate; and such that a through  electrode  extends  through  the substrate  and having  a first end  connecting  to  a  proximal  end  of  the  first  set  of  thermoelectric  elements  on  a  first major  surface  of the  substrate  and  a  second  end  connecting  to  the  proximal  end  of the  second set of thermoelectric elements on the second major surface  of  the  substrate, as taught by Nakajima, because it would amount to nothing more than the combination of prior art elements according to known methods to yield predictable results.
 
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSEY A BERNIER whose telephone number is (571)270-1234. The examiner can normally be reached Monday-Thursday 12-10 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LINDSEY A BERNIER/Primary Examiner, Art Unit 1726